939 A.2d 196 (2008)
403 Md. 66
DIAMOND POINT LIMITED PARTNERSHIP
v.
WELLS FARGO BANK, N.A.
No. 58, Sept. Term, 2007.
Court of Appeals of Maryland.
January 10, 2008.
C. William Clark (Robert S. Glushakow, Nolan, Plumhoff & Williams, Chtd., Towson, Andrew H. Baida, Rosenberg, Martin, Greenberg, LLP, Baltimore), on brief, for petitioner.
K. Donald Proctor (Proctor & McKee, P.A., Towson), on brief, for respondent.
Argued before BELL, C.J., RAKER, HARRELL, BATTAGLIA, GREENE, ALAN M. WILNER (Retired, Specially Assigned) and DALE R. CATHELL (Retired, Specially Assigned), JJ.
*197 PER CURIAM ORDER.
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 10th day of January, 2008,
ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.